


Exhibit 10.3


SECOND AMENDMENT TO KEY POSITION AGREEMENT


WHEREAS, Paul R. Garcia (“Executive”), a resident of the state of Georgia, and
Global Payments Inc. (the “Company”), a Georgia corporation, are parties to a
Key Position Agreement dated January 6, 2010, which was subsequently amended on
October 1, 2013 (the “Agreement”); and


WHEREAS, the parties now desire to further amend certain of the terms of the
Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto acknowledge that the
Agreement is hereby amended as follows:


1. Section 3(d) of the Agreement is hereby deleted in its entirety and replaced
with the following:


“(d) Performance-Based Incentive Awards. As of the Key Position Retirement Date,
any performance-based incentive awards held by Executive as of the Key Position
Retirement Date shall vest at the target level and Company shall deliver to
Executive fully vested Company common stock equal to the number of shares that
would have been awarded assuming the performance goals had been reached at
target levels, which shares shall be delivered to Executive within sixty (60)
days after the Key Position Retirement Data. Any shares of Company stock
acquired upon the settlement of such performance awards shall be subject to
Stock Retention Requirements.”


Except as modified hereby, the terms and conditions of the Agreement shall
remain in full force and effect; provided, however, that if any term or
condition of the Agreement conflicts with or is inconsistent with any term or
condition of this Amendment, such terms and conditions hereof shall prevail and
be controlling.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers duly authorized as of the 6th day of June, 2014.




GLOBAL PAYMENTS INC.
 
EXECUTIVE
 
 
 
By: /s/ David L. Green 
 
/s/ Paul R. Garcia
Name: David L. Green
 
Paul R. Garcia
Title: EVP and General Counsel
 
 









